NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5593-16T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ELELAKE J. JEFFERSON, JR.,

     Defendant-Appellant.
____________________________

                    Argued November 8, 2018 – Decided December 17, 2018

                    Before Judges Fuentes and Vernoia.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 17-06-1551.

                    Richard H. Kotkin argued the cause for appellant.

                    Matthew E. Hanley, Special Deputy Attorney
                    General/Acting Assistant Prosecutor, argued the cause
                    for respondent (Theodore N. Stephens II, Acting Essex
                    County Prosecutor, attorney; Kayla E. Rowe, Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).

PER CURIAM
      Defendant Elelake J. Jefferson, Jr., appeals from a judgment of conviction,

entered after a bench trial, finding him guilty of the disorderly persons offense

of obstructing administration of law or other governmental function in violation

of N.J.S.A. 2C:29-1(a). Based on our review of the record, we find there is

insufficient evidence supporting the conviction, and reverse.

      Defendant was charged in an indictment with fourth-degree obstruction of

the administration of law or other governmental function, N.J.S.A. 2C:29-1(a)

(count one), third-degree possession of a stolen handgun, N.J.S.A. 2C:20-7(a)

(count two), fourth-degree possession of a defaced firearm, N.J.S.A. 2C:39-3(d)

(count three), and second-degree unlawful possession of a handgun, N.J.S.A.

2C:39-5(b)(1) (count four). Defendant's trial took place over three days.

      The evidence showed that on January 22, 2016, officers from the South

Orange and Montclair police departments investigated an incident in South

Orange that involved a motor vehicle. 1 At approximately 3:00 a.m., officers

went to the Montclair home defendant shared with his parents in search of the

vehicle, but it was not present in the driveway or street. A few hours later,




1
  The trial record does not include any details concerning the nature or type of
the incident. The record reflects that the court made a pretrial ruling excluding
evidence at trial concerning the incident under investigation.
                                                                         A-5593-16T1
                                       2
Montclair police officers observed the vehicle in the driveway of defendant 's

home.

        At approximately 7:00 a.m., South Orange Detectives Brian McGuire and

Ernesto Morillo went to the home, where they met Montclair Detectives Joe

Anderson and Pierre Falaise and other officers. The home was "recessed from

the street." In a conversation that "was not particularly loud," officers were

instructed to secure the rear of the house to ensure that no one left the house

when the detectives approached its front door.

        The detectives knocked on the front door, and defendant's father, Elelake

Jefferson Sr., answered. Detective Falaise told Jefferson Sr. that the detectives

"were looking to speak with his son." It was cold outside, and the detectives

asked if they could enter the home. Jefferson Sr. allowed the detectives to enter,

where they stood in the foyer and spoke with him.

        Detective Falaise testified defendant's bedroom was located off of the

hallway that extended directly from the foyer into the home. Detective Morillo

explained that Jefferson Sr. said he believed defendant was home because the

bed in the room was unmade, a space heater next to the bed was on and

defendant's keys were in the room. According to Detective Falaise, defendant




                                                                          A-5593-16T1
                                        3
did not leave the bedroom or traverse the hallway and enter the basement door

while the detectives were in the home.

      As the detectives stood with Jefferson Sr. in the hallway, there was a noise

"like something falling, maybe metal, something metal hitting the ground, like

a crash." Detective Falaise asked Jefferson Sr. if anyone else was in the house,

and Jefferson Sr. said "it might be" defendant. According to Detective Falaise,

he asked Jefferson Sr. if they could "check to see if it was" defendant

"downstairs" where "[i]t sounded like [the noise] was coming from." Detective

Falaise testified Jefferson Sr. led him and Detective Anderson down the hallway

to the basement door.

      As Detectives Falaise and Anderson went into the basement, they said,

"Montclair Police. Is there anyone down here?" They made the statement "to

announce [themselves] so people know that [they're] coming down," because

Detective Falaise did not "want to get injured, [because] people think [they're]

somebody else."

      At the foot of the basement stairs is a "big room." Detective Falaise

walked through the room and through a doorway into another room, but did not

see defendant. He walked through another open doorway into a storage area or

closet and saw defendant standing against the wall. Detective Falaise told


                                                                          A-5593-16T1
                                         4
defendant to exit the storage area, and defendant complied. The detectives did

not place defendant under arrest, but they handcuffed him for their safety and

brought him upstairs. Detective Falaise testified defendant was cooperative and

never ran away, fled, impeded or intimidated the detectives or employed any

physical force or violence against them.

      The vehicle was towed to the South Orange Police Department. A search

warrant was issued for the vehicle. During a subsequent search, Detective

Morillo recovered a handgun from the spare tire compartment of the trunk.

      At the close of the State's case, the court dismissed the three weapons

charges. The court determined the State failed to present sufficient evidence

permitting a reasonable jury to find beyond a reasonable doubt that defendant

possessed the handgun that was found in the vehicle. See State v. Reyes, 50

N.J. 454, 458-59 (1967). The court denied defendant's motion to dismiss the

obstruction charge alleged in count one.

      Jefferson Sr. testified as a defense witness. He explained that he permitted

the detectives to enter his home because it was "freezing outside." He asked the

detectives to remain in the foyer and never granted them permission to enter the

basement.   Jefferson Sr. said he first went into the basement to look for




                                                                          A-5593-16T1
                                        5
defendant because the detectives wanted to speak with him.            He told the

detectives he did not find defendant and that defendant was not home.

      In her decision from the bench, the judge found defendant did not go into

the basement after the detectives entered the home. Instead, the judge found

"defendant may have heard the police and gone downstairs" before the

detectives entered the home.

      The judge further found that the detectives "yell[ed]" downstairs,

"Montclair Police. Is there anyone down here?" The judge found the basement

door was open and "assum[ed]" that if the detectives and Jefferson Sr. had been

talking upstairs, that "voices carry."

      The court found that it appeared defendant "would have heard some

conversation" either while he was "in the basement or prior to the . . . detectives

coming into . . . the house." The court observed that it did not know "what was

in [defendant's] mind," but found he "chose to go down [into] the basement and

chose to secrete himself in the closet." The court further found that "as soon as

the officer called [defendant], he came out."

      Based on those findings, the court concluded "there is an impairment on

[defendant's] part to obstruct" the detective's effort to question him. The court

found defendant guilty of the lesser-included offense of disorderly persons


                                                                           A-5593-16T1
                                         6
obstruction under N.J.S.A. 2C:29-1. Defendant, who spent 523 days in custody

awaiting trial, was sentenced to time served and the payment of fines and

penalties. This appeal followed.

      On appeal, defendant makes the following arguments:

            Point I

            The Police Officers Lacked Probable Cause To Search
            Through-Out The Home Of The Appellant, Elelake
            Jefferson, Jr.

            Point II

            The State Did Not Prove The Appellant, Elelake
            Jefferson, Jr., Obstructed The Administration Of Law
            Or Other Governmental Function Beyond A
            Reasonable Doubt.

      Our review of a judge's verdict following a bench trial is limited. State v.

Miller, 449 N.J. Super. 460, 472 (App. Div. 2017), certif. granted, 234 N.J. 1

(2018). "The standard is not whether the verdict [is] against the weight of the

evidence, but rather 'whether there is sufficient credible evidence in the record

to support the judge's determination.'" Ibid. (quoting State ex rel. R.V., 280 N.J.

Super. 118, 121 (App. Div. 1995)).

      We defer to the judge's findings of fact "which are substantially influenced

by [the] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy," State v. Locurto, 157 N.J. 463, 471

                                                                           A-5593-16T1
                                        7
(1999) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)), and "do not disturb

the factual findings and legal conclusions of the trial judge unless we are

convinced that they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice," Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484

(1974) (quoting Fagliarone v. Twp. of N. Bergen, 78 N.J. Super. 154, 155 (App.

Div. 1963)). A reviewing court, however, owes no deference to the trial court

in deciding matters of law. State v. Gandhi, 201 N.J. 161, 176 (2010).

      The court found defendant guilty of violating N.J.S.A. 2C:29-1(a), which

provides that a person commits an offense:

            if he purposely obstructs, impairs or perverts the
            administration of law or other governmental function or
            prevents or attempts to prevent a public servant from
            lawfully performing an official function by means of
            flight, intimidation, force, violence, or physical
            interference or obstacle, or by means of any
            independently unlawful act. This section does not
            apply to failure to perform a legal duty other than an
            official duty, or any other means of avoiding
            compliance with law without affirmative interference
            with governmental functions.

            [N.J.S.A. 2C:29-1(a) (emphasis added).]

      "[N]ot just any interference with the administration of law constitutes the

criminal act of obstruction." State v. Camillo, 382 N.J. Super. 113, 118 (App.


                                                                         A-5593-16T1
                                       8
Div. 2005). "Simply obstructing, impairing or perverting the administration of

law or the governmental function" does not violate N.J.S.A. 2C:29-1(a). Ibid.

The statute prohibits only "(1) violent or physical interference, [or] (2) other

acts which are 'unlawful' independently of the purpose to obstruct the

government." Id. at 117 (quoting Final Report of the New Jersey Criminal Law

Revision Commission, Vol. II, 1971, at 280). To support a conviction under

N.J.S.A. 2C:29-1(a), the State must prove that the obstruction is "carried out in

a manner described in the statute: 'by means of flight, intimidation, force,

violence, or physical interference or obstacle, or by means of any independently

unlawful act.'" Ibid. (emphasis added) (quoting N.J.S.A. 2C:29-1(a)).

      Here, there is no evidence defendant engaged in any acts of intimidation,

used force or violence, physically interfered with the detectives or committed

any independent unlawful act.     To the contrary, Detective Falaise testified

defendant was cooperative and not violent, and acknowledged defendant did not

use force or violence and did not engage in any unlawful acts or acts of

intimidation. According to Detective Falaise, defendant was given a single

directive, to exit the storage area, and he immediately complied. Cf. State v.

Reece, 222 N.J. 154, 172 (2015) (upholding obstruction conviction where the

defendant attempted to close a door on officers as they entered to "perform an


                                                                         A-5593-16T1
                                       9
official function under the emergency-aid doctrine"); State v. Williams, 192 N.J.

1, 11 (2007) (holding the defendant violated N.J.S.A. 2C:29-1(a) by fleeing after

being ordered by the police "to place his hands on his head for a pat-down

search"); State v. Crawley, 187 N.J. 440, 460 (2006) (holding defendant violated

N.J.S.A. 2C:29-1(a) by fleeing after an officer ordered the defendant to stop for

questioning).

      The court did not expressly identify a physical action encompassed by

N.J.S.A. 2C:29-1(a) that supports defendant's conviction.          However, a fair

reading of the court's decision reflects that the court determined defendant

committed the offense by "prevent[ing] or attempt[ing] to prevent a public

servant from lawfully performing an official function by means of flight."

N.J.S.A. 2C:29-1(a) (emphasis added).         The court's verdict is based on its

limited finding that defendant "would have heard some conversation, either

[while] in the basement or prior to the . . . detectives coming . . . into the house"

and "chose to go down [in] the basement and . . . secrete himself in the closet."2

The court's findings are not supported by substantial credible evidence.



2
  The court also stated "if there was nothing to flee from there would be nothing
to flee," but did not explain the relevance of this vague observation to its fact -
findings or legal conclusion that defendant violated N.J.S.A. 2C:29-1(a).


                                                                             A-5593-16T1
                                        10
      There is no evidence defendant "chose to go down [in] the basement" after

the detectives entered the home or after he purportedly heard Jefferson Sr.

speaking to the detectives in the foyer. To the contrary, the undisputed evidence

shows defendant was in the basement before Jefferson Sr. allowed the detectives

to enter the home. The detectives testified the basement door is located in the

hallway adjacent to the foyer where they stood speaking to Jefferson Sr., and

Detective Falaise testified defendant was not seen in the hallway going into the

basement.

      The court's determination defendant committed obstruction by flight is

also based on its finding defendant "would have heard some conversation . . .

prior to the . . . detectives coming into . . . the house."3 The court's finding

defendant "would have heard" the detectives speaking outside of the home

before they entered is unsupported by any evidence. The record is bereft of

evidence the detectives had a conversation while outside defendant's home

during which anyone said defendant's name or that they were present to

administer a law or perform a government function related to defendant.

Moreover, there is no evidence defendant was present for any conversation the



3
  In a similarly equivocal finding, the court stated, "I think [defendant] may
have heard the police and gone downstairs."
                                                                         A-5593-16T1
                                      11
detectives had while outside or otherwise could hear such a conversation from

the confines of his home. The lack of evidentiary support for the court's finding

defendant prevented or attempted to prevent the detectives from lawfully

performing an official function by means of purported flight into the basement

requires a reversal of his conviction.4 See N.J.S.A. 2C:29-1(a).

      The record also does not support the court's conclusion that defendant

violated N.J.S.A. 2C:29-1(a) by remaining in the basement after the detectives

entered the home. The detectives did not have a warrant for defendant's arrest

and did no more than advise Jefferson Sr. that they wanted to speak with

defendant. Even assuming, as the court did, that defendant might have heard

the detectives tell Jefferson Sr. that they wanted to speak with him, defendant

was under no obligation to speak to the police or make himself available in his

own home to answer the detectives' questions. Under such circumstances,

defendant's decision to remain in the basement after the detectives expressed an

interest in speaking with him neither constituted flight nor any other physical


4
   We do not suggest the court would have been correct in finding defendant
committed an offense under N.J.S.A. 2C:29-1(a) if the evidence showed
defendant went into the basement in response to hearing a conversation among
detectives while they were outside of his home. We need not decide the issue
because, as noted, there is no evidence there was such a conversation, defendant
heard such a conversation or that defendant went into the basement in response
to such a conversation.
                                                                         A-5593-16T1
                                      12
action obstructing the administration of law or any other government function.

See Camillo, 382 N.J. Super. at 118 (holding the defendant did not commit the

offense of obstruction under N.J.S.A. 2C:29-1(a) by refusing to supply

information required by a state trooper to complete a report). The court erred

by finding otherwise.

      Defendant also argues his conviction should be reversed because he was

discovered in the basement as the result of an unlawful, warrantless search of

his home. Given our reversal of defendant's conviction on other grounds, it is

unnecessary to address the contention.

      Reversed.




                                                                       A-5593-16T1
                                     13